DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendments filed on 5/17/2019, claims 1-13, 15-24, and 26 have been amended. Claim 25 has been cancelled. The currently pending claims are claims 1-24 and 26. 


Information Disclosure Statement
4.	Initialed and dated copy of IDS form 1449, filed 5/17/2019, are attached to the instant Office Action.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	The claims are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claims fall within the judicial exception of an abstract idea, specifically the abstract idea of “Mental Processes” (including observation, evaluation and opinion).

Regarding independent claim 1:
Statutory Category: Yes, recites a learning data acquiring apparatus, thus reciting an apparatus that performs a process.

Step 2A, Prong 1 (Judicial Exception Recited?): Yes. The claim recites a series of steps directed towards two general steps: ie acquiring data about objects and updating settings of acquiring data. These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.
	The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic
computer components (e.g., a “processor configured with a program”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
No specific hardware is even recited, and it is noted that a brain is both a platform and a
computational instance. Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?): No. As discussed with respect to Step 2A, the elements (ie “learning acquiring apparatus” and “processor configured with a program”) in the claim amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The apparatus is interpreted as generic computer components (see MPEP 2106.05(f)), and the operations is interpreted as instructions to apply an abstract idea (see MPEP 2106.05(f)) which do not amount to significantly more.

Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.

Claims 13 and 26 are each substantially similar to claim 1, and are therefore likewise rejected.

Claims 2-12 and 14-24 depend upon claims 1 and 13, respectively, and do not correct the issues set forth above. Therefore, these claims are likewise rejected.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phillipps et al. (US Publication 2014/0358825 A1)
	As per claim 1, Phillipps teaches A learning data acquiring apparatus, configured to acquire learning data about learning objects for machine learning, comprising a processor configured with a program to perform operations comprising: (see Abstract and paragraph 0037, processor)
operation as a learning data acquiring portion configured to acquire the learning data about the learning objects according to learning condition information, the learning condition information being information generated according to commission information of user commissioned learning; (paragraphs 0051, 0052, machine learning results are received, interpreted as learning data, paragraph 0097, 0103, machine learning results retrieved based on a machine learning parameter, interpreted as learning condition information, paragraphs 0077, 0078, 0079, machine learning results and parameters adjusted based on a user-defined goal, interpreted as commission information)
and operation as a modification instructing portion configured to modify setting of operation as the learning data acquiring portion for acquiring the learning data according to the learning condition information. (paragraphs 0082, 0099, 0101, 0105, the displaying of machine learning results are dynamically updated based on received data values and machine learning parameters)
As per claim 2, Phillipps teaches operation as an operating portion configured to control an object operating apparatus performing an operation on the learning objects or a data collecting apparatus collecting data from the learning objects; (paragraphs 0044, 0071, results module)
and operation as an input and output portion configured to receive the data collected by the data collecting apparatus, and output the learning data generated according to the data. (paragraph 0045, 0072, input and output)
As per claim 3, Phillipps teaches the learning condition information comprises operation information about the object operating apparatus or the data collecting apparatus, (paragraph 0055, 0062, historical information)
and the processor is configured with the program to perform operations such that, according to the operation information, operation as the modification instructing portion is further configured to modify the setting for operating the object operating apparatus or the data collecting apparatus by operation as the operating portion. (paragraph 0100, 0101, 0105, update module)
As per claim 4, Phillipps teaches the learning condition information comprises operation information about the object operating apparatus or the data collecting apparatus, (paragraph 0055, 0062, historical information)
and the processor is configured with the program to perform operations such that: operation as the input and output portion is further configured to receive state information about the object operating apparatus or the data collecting apparatus, (paragraph 0045, 0072, input and output)
and according to the operation information and the state information, operation as the modification instructing portion is further configured to modify the setting for operating the object operating apparatus or the data collecting apparatus by operation as the operating portion. (paragraph 0100, 0101, 0105, update module)
As per claim 5, Phillipps teaches the object operating apparatus comprises a first operating portion and a second operating portion, and both the first operating portion and the second operating portion are capable of operating the learning objects, (paragraph 0073, 0078, different goals and machine learning ensembles)
wherein the processor is configured with the program to perform operations such that operation as the modification instructing portion is further configured to modify the setting for operating the object operating apparatus by operation as the operating portion, so that using the first operating portion to operate the learning objects is switched to using the second operating portion to operate the learning objects. (paragraph 0073, 0106, 0111, using multiple machine learning ensembles)
As per claim 6, Phillipps teaches the data collecting apparatus comprises a first collecting portion and a second collecting portion, both the first collecting portion and the second collecting portion are capable of collecting data from the learning objects, (paragraph 0073, 0078, different goals and machine learning ensembles)
wherein the processor is configured with the program to perform operations such that operation as the modification instructing portion is further configured to modify the setting for operating the data collecting apparatus by operation as the operating portion, so that using the first collecting portion to collect the data is switched to using the second collecting portion to collect the data. (paragraph 0073, 0106, 0111, using multiple machine learning ensembles)
As per claim 7, Phillipps teaches the data collecting apparatus comprises a first collecting portion and a second collecting portion, both the first collecting portion and the second collecting portion are capable of collecting data from the learning objects, and the first collecting portion and the second collecting portion perform an initialization operation of at least one selected from charging, preparing a storage space or setting collection parameters before collecting data from the learning objects, (paragraph 0115, 0116, initialization data)
wherein the processor is configured with the program to perform operations such that operation as the modification instructing portion is further configured to modify the setting for operating the data collecting apparatus by the operating portion, so that an initialization operation of the first collecting portion is switched to an initialization operation of the second collecting portion. (paragraph 0117, 0125, divide initialization data)
As per claim 8, Phillipps teaches the data collecting apparatus provides collected data to the input and output portion in one of a first communicating manner and a second communicating manner, (paragraph 0045, multiple input devices)
and the processor is configured with the program to perform operations such that operation as the modification instructing portion is further configured to modify the setting of the learning data acquiring portion, so that using the first communicating manner is switched to using the second communication manner. (paragraph 0115, 0116, receive different types of data)
As per claim 9, Phillipps teaches the processor is configured with the program to perform operations such that operation as the learning data acquiring portion further comprises operation as a managing portion configured to manage operation as the operating portion and operation as the input and output portion, (paragraphs 0044, 0071, results module)
the learning condition information comprises a first learning condition information and a second learning condition information, (paragraph 0103, 0107, multiple machine learning parameters and classes)
and the processor is configured with the program to perform operations such that operation as the modification instructing portion is further configured to modify the setting of the managing portion, so that acquiring the learning data according to the first learning condition information is switched to acquiring the learning data according to the second learning condition information. (paragraph 0106, 0111, 0112, different machine learning parameters)
As per claim 10, Phillipps teaches the processor is configured with the program to perform operations such that operation as the learning data acquiring portion further comprises operation as a managing portion configured to manage operation as the operating portion and operation as the input and output portion, (paragraphs 0044, 0071, results module)
the learning condition information comprises information of programs for acquiring the learning data, and the programs comprise a first program and a second program, (paragraphs 0031, 0094, predictive programs)
and the processor is configured with the program to perform operations such that operation as the modification instructing portion is further configured to modify the setting of the managing portion, so that using the first program to acquire the learning data is switched to using the second program to acquire the learning data. (paragraph 0106, multiple predictive programs)
As per claim 11, Phillipps teaches the processor is configured with the program to perform operations further comprising: operation as a learning condition information generating portion, configured to receive from outside the learning condition information or generate the learning condition information according to the commission information, and send the learning condition information to operation as the learning data acquiring portion and operation as the modification instructing portion. (paragraph 0140, combiner module for inputs)
As per claim 12, Phillipps teaches the processor is configured with the program to perform operations further comprising: operation as a learning data storing portion configured to store the learning data. (paragraphs 0095, 0096, store machine learning results)

As per claim 13, Phillipps teaches A learning data acquiring method, configured to acquire learning data about learning objects for machine learning, comprising: (see Abstract)
acquiring the learning data about the learning objects according to learning condition information, the learning condition information being information generated according to commission information of user commissioned learning; (paragraphs 0051, 0052, machine learning results are received, interpreted as learning data, paragraph 0097, 0103, machine learning results retrieved based on a machine learning parameter, interpreted as learning condition information, paragraphs 0077, 0078, 0079, machine learning results and parameters adjusted based on a user-defined goal, interpreted as commission information)
and modifying setting for acquiring the learning data according to the learning condition information. (paragraphs 0082, 0099, 0101, 0105, the displaying of machine learning results are dynamically updated based on received data values and machine learning parameters)
As per claim 14, Phillipps teaches acquiring the learning data about the learning objects comprises: controlling an object operating apparatus performing an operation on the learning objects or a data collecting apparatus collecting data from the learning objects; (paragraphs 0044, 0071, results module)
and receiving the data collected from the data collecting apparatus, and outputting the learning data generated according to the data. (paragraph 0045, 0072, input and output)
As per claim 15, Phillipps teaches the learning condition information comprises operation information about the object operating apparatus or the data collecting apparatus, (paragraph 0055, 0062, historical information)
and modifying the setting for acquiring the learning data comprises: according to the operation information, modifying the setting for operating the object operating apparatus or the data collecting apparatus. (paragraph 0100, 0101, 0105, update module)
As per claim 16, Phillipps teaches receiving state information about the object operating apparatus or the data collecting apparatus, wherein the learning condition information comprises operation information about the object operating apparatus or the data collecting apparatus, (paragraph 0055, 0062, historical information)
and according to the operation information and the state information, modifying the setting for operating the object operating apparatus or the data collecting apparatus. (paragraph 0100, 0101, 0105, update module)
As per claim 17, Phillipps teaches the object operating apparatus comprises a first operating portion and a second operating portion, and both the first operating portion and the second operating portion are capable of operating the learning objects, (paragraph 0073, 0078, different goals and machine learning ensembles)
wherein modifying the setting for operating the object operating apparatus comprises: switching using the first operating portion to operate the learning objects to using the second operating portion to operate the learning objects. (paragraph 0073, 0106, 0111, using multiple machine learning ensembles)
As per claim 18, Phillipps teaches the data collecting apparatus comprises a first collecting portion and a second collecting portion, both the first collecting portion and the second collecting portion are capable of collecting data from the learning objects, (paragraph 0073, 0078, different goals and machine learning ensembles)
wherein modifying the setting for operating the data collecting apparatus comprises: switching using the first collecting portion to collect the data to using the second collecting portion to collect the data. (paragraph 0073, 0106, 0111, using multiple machine learning ensembles)
As per claim 19, Phillipps teaches the data collecting apparatus comprises a first collecting portion and a second collecting portion, both the first collecting portion and the second collecting portion are capable of collecting data from the learning objects, and the first collecting portion and the second collecting portion perform an initialization operation of at least one selected from charging, preparing a storage space or setting collection parameters before collecting data from the learning objects, (paragraph 0115, 0116, initialization data)
wherein modifying the setting for operating the data collecting apparatus comprises: switching an initialization operation of the first collecting portion to an initialization operation of the second collecting portion. (paragraph 0117, 0125, divide initialization data)
As per claim 20, Phillipps teaches receiving the collected data from the data collecting apparatus in one of a first communicating manner and a second communicating manner, (paragraph 0045, multiple input devices)
wherein modifying the setting for operating the data collecting apparatus comprises: switching using the first communicating manner to using the second communication manner. (paragraph 0115, 0116, receive different types of data)
As per claim 21, Phillipps teaches the learning condition information comprises a first learning condition information and a second learning condition information, (paragraph 0103, 0107, multiple machine learning parameters and classes)
wherein modifying the setting for acquiring the learning data comprises: switching acquiring the learning data according to the first learning condition information to acquiring the learning data according to the second learning condition information. (paragraph 0106, 0111, 0112, different machine learning parameters)
As per claim 22, Phillipps teaches the learning condition information comprises information of programs for acquiring the learning data, and the programs comprise a first program and a second program, (paragraphs 0031, 0094, predictive programs)
wherein modifying the setting for acquiring the learning data comprises: switching using the first program to acquire the learning data to using the second program to acquire the learning data. (paragraph 0106, multiple predictive programs)
As per claim 23, Phillipps teaches receiving the learning condition information; or generating the learning condition information according to the commission information. (paragraph 0140, combiner module for inputs)
As per claim 24, Phillipps teaches storing the learning data. (paragraphs 0095, 0096, store machine learning results)

As per claim 26, Phillipps teaches A non-transitory computer-readable storage medium storing a program for acquiring learning data about learning objects for machine learning, the program, when read and executed, causes a computer to perform operations comprising: (see Abstract)
acquiring the learning data about the learning objects according to learning condition information, the learning condition information being information generated according to commission information of user commissioned learning; (paragraphs 0051, 0052, machine learning results are received, interpreted as learning data, paragraph 0097, 0103, machine learning results retrieved based on a machine learning parameter, interpreted as learning condition information, paragraphs 0077, 0078, 0079, machine learning results and parameters adjusted based on a user-defined goal, interpreted as commission information)
and modifying setting for acquiring the learning data according to the learning condition information. (paragraphs 0082, 0099, 0101, 0105, the displaying of machine learning results are dynamically updated based on received data values and machine learning parameters)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miao (US Publication 2015/0242760 A1)
Gibiansky (US Publication 2016/0110657 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168